ORDER

PER CURIAM.
Tamond Thomas (“defendant”) appeals the judgment on his conviction of two counts of first degree robbery and two counts of armed criminal action. Defendant claims the trial court erred in restricting his cross-examination of two witnesses, and the court erred in allowing testimony regarding prior uncharged crimes.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).